DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 02/19/2021.
In the application claims 1-20 are pending. 
To expedite the prosecution of this application, Examiner is not restricting claims 17-20. Claim(s) 17-20 are directed to combination/subcombination independent of the claim(s) 1-16 in this application. Further amendments to claim(s) 17-20 or their dependent claims may cause an undue burden at the US Patent Office, and if so, the claim(s) will be restricted in the subsequent office action under the statute 35 USC 121.
With respect to claims 5 and 6, specification defines “oversaturation condition indicating that a certain road section in a certain traffic flow direction is too crowded… a spillover condition indicating that there is a queue (e.g., jam) at a certain road section in a certain traffic flow direction” See ¶ 0040. Both oversaturation and spillover conditions are defining a traffic congestion. 
Applicant’s arguments with respect to amended claims 1, 4, 9, 12, and 17 were fully considered, however the arguments are not persuasive. Applicant argues that prior art Raamot fails to teach, “trajectory data acquired by non-fixed sensors.” Examiner respectfully disagrees. Raamot teaches, “the traffic controller 210 can receive trajectory information from connected vehicles 224 and user devices 226 of drivers or pedestrians (such as cell phones, smartphones, tablets, laptops, smart watches, other wearable computing devices, and the like). These inputs are described in greater detail below in section 3.” See ¶ 0059. Raamot teaches, “[t]he traffic controller 210 can receive vehicle trajectory data at regular intervals, such as every 100 msec, from the sensor(s) or other data sources (e.g., connected vehicle(s), user devices, etc.).” See ¶ 00230. Raamot teaches, “vehicles may have the ability to communicate the location to the intersection controller via the Basic Safety Message (BSM) as being defined in the SAE J2735 standard. The traffic controller 210 can support input of these connected vehicle BSM messages as inputs for real-time traffic control. This source of data can be expected to provide potentially more accurate and longest range of vehicle trajectory data at the intersection.” See ¶ 0235. Raamot teaches, “[t]he following raw input data can be collected from the tracking-based detection sources and kept as a real-time perspective of the vehicular demand. This data may … be stored for historical logging” See ¶ 0297.
Applicant argues that prior art Raamot fails to teach, “at least one processor configured to ... an offline traffic control scheme based on the historical trajectory data by adjusting controlling periods in a time-of-day schedule and cycle lengths within each controlling period, as recited by claim 1.” Examiner respectfully disagrees. Claimed  offline traffic control scheme was mapped to the Rammot’s “signal timing configuration” which is  based on the historical trajectory data and can be adjusted based on the time-of-day schedule and cycle lengths, Raamot teaches, “[t]he trajectory calculator 212 can compute vehicle trajectories or a trajectory framework (described below) based on data received from trajectory sensors 220, in-road sensors 222, and adjacent intersections’ traffic controllers 260… trajectory framework can include data that supports overlay of vehicle trajectory data relative to the roadway geometries, allowing modeling of past, present, and/or future vehicle trajectories relative to the traffic signalization.” See ¶ 0060. Raamot teaches, “[p]erform offline optimization of Timing Plan Generator: The 
With respect to claim 17, Applicant argues that prior art Raamot further fails to disclose “at least one processor configured to: . . . determine a traffic control scheme based on the trajectory data by adjusting green splits of the respective two traffic lights and an offset between the two traffic lights.” Examiner respectfully disagrees. Claimed traffic control scheme was mapped to the Rammot’s “signal timing configuration” which is based on the historical trajectory data and can be adjusted based on adjusting green splits of two traffic lights. Raamot teaches, “[t]he traffic controller 210 can determine the duration and proper termination point of green timing based upon the optimizations described in section 3.5.” See ¶ 0188. Raamot teaches, “initial phase split allocations, can be quickly updated upon real-time operation to utilize the real world traffic volumes that can be measured by the traffic controller 210.” See ¶ 0175. Raamot teaches, “[a] time reference relative to some master time reference (master clock--which may start at a reference time such as midnight) wherein a coordinated local intersection can achieve its offset reference point. This timed offset can be established between adjacent intersections so that overall progression through a network of traffic signals can be optimized
With respect to claim 17, Applicant further argues, Raamot fails to disclose “at least one processor configured to: ... provide the traffic control scheme to traffic signal controllers of the two traffic lights for generating traffic control signals.” Examiner respectfully disagrees. Claimed traffic control scheme was mapped to the Rammot’s “signal timing configuration” which is provided signal controllers of the two traffic lights for generating traffic control signals. Raamot teaches, “the traffic controller 210 can automatically generate and update its base configuration through real-time measurement of the traffic flow characteristics.” See ¶ 0178. Raamot teaches, “traffic controller 210 is also shown in optional communication with adjacent intersections' traffic controllers 260 over a network 208, which may be a local area network (LAN), wide area network (WAN), an Intranet, the Internet, or the like. This connection with adjacent intersections can further supply additional trajectory information from the adjacent intersections' traffic controllers 260.” See ¶ 0059. “trajectory calculator 212 can compute vehicle trajectories or a trajectory framework (described below) based on data received from trajectory sensors 220, in-road sensors 222, and adjacent intersections' traffic controllers 260…. configuration generator 214 can use this trajectory information to update the signal timing configuration of the traffic controller 210.” See ¶ 0060.
Regarding claim 2, Applicant argues that prior art Raamot fails to disclose “at least one processor is further configured to: determine the offline traffic control scheme by adjusting an offset between two traffic lights.” Examiner respectfully disagrees. Claimed offline traffic control scheme was mapped to the Rammot’s “signal timing configuration” which can be determined by adjusting an offset between two traffic lights. Raamot teaches, “timed offset can be established between adjacent intersections so that overall progression through a network of traffic signals can be optimized.” See ¶ 0205, Raamot teaches, “[t]he network units can be made up of intersections and links (pathways between the intersections).” See ¶ 0026. Raamot teaches, “traffic controller 210 may have all the functionality and features of the traffic controller 110. The traffic 
Regarding claim 6, Applicant argues that prior art Raamot fails to disclose “at least one processor is further configured to: detect a spillover condition at a road section based on the real-time trajectory data.” Examiner respectfully disagrees. Raamot teaches, “[v]ehicular queue can refer to the number of vehicles awaiting service in a lane, or the combined length of some or all vehicles and inter-vehicle spacing queued for service. The traffic controller 210 can record a real-time and historic record of the queue of vehicles awaiting service for each phase/overlap.” See ¶ 030. Raamot teaches, “traffic controller 210 can update this delay calculation regularly
Regarding claim 7, Applicant argues that prior art Raamot fails to disclose “provide, in real-time, the sub-schemes to traffic signal controllers of the respective identified traffic lights” Examiner respectfully disagrees. Raamot teaches, “the traffic controller 210 may take inputs from adjacent intersections to improve or optimize in-cycle split timing at a single intersection where the traffic controller 210 is located.” See ¶ 0208. Raamot teaches, “automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and outputting control signals to traffic signal lights according to the adjusted signal timing configuration to cause the traffic signal lights to selectively turn on and off the traffic signals according to the adjusted signal timing configuration.” See ¶ 0008. Raamot teaches, “the features of the traffic controller 210 described herein, or some subset thereof, may be implemented by a co-processor system (not shown). The co-processor system may be a circuit board, such as a daughter board coupled to the traffic controller 210's circuit board, which analyzes trajectory information and sends override signals to adjust signal timing of the traffic controller 210. In such a configuration, the traffic controller 210 can act as a slave device to the co-processor.” See ¶ 0062.
Regarding claim 19, Applicant argues that prior art Raamot fails to disclose “is further configured to: determine the traffic control scheme by further adjusting controlling periods in a time-of-day schedule and cycle lengths within each controlling period for the respective two traffic lights based on the historical trajectory data.” Examiner respectfully disagrees. Claimed  traffic control scheme was mapped to the Rammot’s “signal timing configuration” which is  based on the historical trajectory data past, present, and/or future vehicle trajectories relative to the traffic signalization.” See ¶ 0060. Raamot teaches, “[p]erform offline optimization of Timing Plan Generator: The traffic coordination parameters using a controller 210, in conjunction with ATMS software modeling and 242, automatically optimizes the optimization package. coordination parameters based upon historic flow data from the Traffic Flow Datasets.” See Table 1 and 2 Col. 1 numeral 5. Raamot teaches, “[t]he traffic controller 210 begins in one embodiment by determining the historic average volume per cycle for each approach. This volume can be defined as a rolling average volume taken over the prior 5 cycles (other numbers may be chosen). In the event that this data does not exist (controller restart) the average volume can be taken by averaging the approach volume for the prior 4 weeks (for example) during the same day of week and hour of day.” See ¶ 0251.

Claim Rejections - 35 USC § 103
The quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections can be found in the previous Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raamot (US 2016/0027299 A1).

Consider claim 1, Raamot teaches, a traffic control system (110/210), comprising: 
a communication interface configured to receive historical trajectory data acquired by non-fixed sensors, (Raamot teaches, “traffic controller cabinet may include … a detector interface panel to connect to either in-ground detectors 160, 170 (FIG. 1B), trajectory sensors 120 (FIG. 1A), or both; detector and/or sensor amplifiers…” See ¶ 0055. Raamot teaches, “the traffic controller 210 can receive trajectory information from connected vehicles 224 and user devices 226 of drivers or pedestrians (such as cell phones, smartphones, tablets, laptops, smart watches, other wearable computing devices, and the like). These inputs are described in greater detail below in section 3.” See ¶ 0059. Raamot teaches, “[t]he traffic controller 210 can receive vehicle trajectory data at regular intervals, such as every 100 msec, from the sensor(s) or other data sources (e.g., connected vehicle(s), user devices, etc.).” See ¶ 00230. Raamot teaches, “[t]he following raw input data can be collected from the tracking-based detection sources and kept as a real-time perspective of the vehicular demand. This data may … be stored for historical logging” See ¶ 0297.); and 

at least one processor (Raamot teaches, “controller 210 may include a hardware processor, digital logic circuitry, memory, persistent storage hardware, and the like that can store and implement computer-executable instructions that perform traffic control-related functions” See ¶ 0060) configured to: 



periodically provide the offline traffic control scheme to a traffic signal controller (110/210) for generating traffic control signals, Raamot teaches, “[a]t block 302, the traffic controller is preconfigured (e.g., by a traffic engineer) based on geometric 
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the embodiments of (i) Fig. 1A/1B (Controller 110) and Fig. 1A/1B (Controller 210) that comprises trajectory calculator 212 and database to fetch historic flow data from the Traffic Flow Datasets, as anticipated by Raamot, See Table 1 and 2 Col. 1 numeral 5.

Consider claim 2, the traffic control system of claim 1, wherein the at least one processor is further configured to: determine the offline traffic control scheme by adjusting an offset between two traffic lights, Raamot teaches, “timed offset can be established between adjacent intersections so that overall progression through a network of traffic signals can be optimized.” See ¶ 0205; and 
provide the offline traffic control scheme to traffic signal controllers of the two traffic lights, Raamot teaches, “[t]he network units can be made up of intersections and links (pathways between the intersections).” See ¶ 0026. Raamot teaches, “traffic controller 210 may have all the functionality and features of the traffic controller 110. The traffic controller 210 communicates with trajectory sensors 220, optionally in-road 

Consider claim 3, the traffic control system of claim 1, wherein the at least one processor is further configured to determine the offline traffic control scheme by adjusting green splits for each phase within each controlling period, Raamot teaches, “[p]hases also have splits within a cycle, such that a phase operates throughout the entire cycle but splits from green to yellow to red during the cycle.” See ¶ 0032. Raamot teaches, “[t]he traffic controller 210 can determine the duration and proper termination point of green timing based upon the optimizations described in section 3.5.” See ¶ 0188.

Consider claim 4, the traffic control system of claim 1, wherein the communication interface is further configured to receive real-time trajectory data acquired by the non-fixed sensors, Raamot teaches, “traffic controller 210 can take advantage of recent radar, ultrasound, and video detection systems that can provide 
and wherein the at least one processor is further configured to: 
determine an online traffic control scheme based on the real-time trajectory data by adjusting green splits for a plurality of phases, Raamot teaches, “initial phase split allocations, can be quickly updated upon real-time operation to utilize the real world traffic volumes that can be measured by the traffic controller 210.” See ¶ 0175.
; and 
provide the online traffic control scheme, in real-time, to the traffic signal controller for implementing the green splits, Raamot teaches, “the traffic controller 210 can automatically generate and update its base configuration through real-time measurement of the traffic flow characteristics.” See ¶ 0178.

Consider claim 5, the traffic control system of claim 4, wherein the at least one processor is further configured to: 
detect an oversaturation condition in at least one traffic flow direction based on the real-time trajectory data, Raamot teaches, “[v]ehicular queue can refer to the number of vehicles awaiting service in a lane, or the combined length of some or all vehicles and inter-vehicle spacing queued for service. The traffic controller 210 can record a real-time and historic record of the queue of vehicles awaiting service for each phase/overlap.” See ¶ 0301; and 
determine the online traffic control scheme upon detection of the oversaturation condition, Raamot teaches, “traffic controller 210 can update this delay calculation regularly, such as once per second, for each traffic movement. It can look forward a full cycle length in time when providing this delay model. Phase sequencing and timing decisions can reduce or minimize the impact of the aggregate delays subject to the weighting applied in the objective function” See ¶ 0338.

Consider claim 6, the traffic control system of claim 4, wherein the at least one processor is further configured to: 
detect a spillover condition at a road section based on the real-time trajectory data, Raamot teaches, “[v]ehicular queue can refer to the number of vehicles awaiting service in a lane, or the combined length of some or all vehicles and inter-vehicle spacing queued for service. The traffic controller 210 can record a real-time and historic 
determine the online traffic control scheme upon detection of the spillover condition, Raamot teaches, “traffic controller 210 can update this delay calculation regularly, such as once per second, for each traffic movement. It can look forward a full cycle length in time when providing this delay model. Phase sequencing and timing decisions can reduce or minimize the impact of the aggregate delays subject to the weighting applied in the objective function” See ¶ 0338.

Consider claim 7, the traffic control system of claim 6, wherein the at least one processor is further configured to: 
identify traffic lights at intersections adjacent to the road section, Raamot teaches, “[s]ignals can be optimized to either run coordinated to adjacent signals using an offset reference” See ¶ 0206 ; 
determine a collection of sub-schemes (i.e. adjusting the signal timing configuration) for the respective identified traffic lights, Raamot teaches, “the traffic controller 210 may take inputs from adjacent intersections to improve or optimize in-cycle split timing at a single intersection where the traffic controller 210 is located.” See ¶ 0208; and 
provide, in real-time, the sub-schemes to traffic signal controllers of the respective identified traffic lights, Raamot teaches, “automatically adjusting a signal timing configuration of the traffic controller by analyzing the trajectory data according to an objective function specified by user-defined policies; and outputting control signals to 

Consider claim 8, the traffic control system of claim 7, wherein the at least one processor is further configured to determine an offset between two of the identified traffic lights, Raamot teaches, “[a] time reference relative to some master time reference (master clock--which may start at a reference time such as midnight) wherein a coordinated local intersection can achieve its offset reference point. This timed offset can be established between adjacent intersections so that overall progression through a network of traffic signals can be optimized.” See ¶ 0205.

Consider claim 9, a traffic control method, every limitation of the method claim has been addressed in the rejection of claim 1, See rejection of clam 1. 

Consider claim 10, the traffic control method of claim 9, wherein determining the offline traffic control scheme further comprises: adjusting an offset between two traffic See rejection of clam 2.

Consider claim 11, the traffic control method of claim 9, wherein determining the offline traffic control scheme further comprises adjusting green splits for each phase within each controlling period, See rejection of clam 3.

Consider claim 12, the traffic control method of claim 9, further comprising: receiving, by the communication interface, real-time trajectory data acquired by the non-fixed sensors; determining, by the at least one processor, an online traffic control scheme based on the real-time trajectory data by adjusting green splits for a plurality of phases; and providing the online traffic control scheme, in real-time, to the traffic signal controller for implementing the green splits, See rejection of clam 4.

Consider claim 13, the traffic control method of claim 12, wherein determining the online traffic control scheme further comprises: detecting an oversaturation condition in at least one traffic flow direction based on the real-time trajectory data; and determining the online traffic control scheme upon detection of the oversaturation condition, See rejection of clam 5.

Consider claim 14, the traffic control method of claim 12, wherein determining the online traffic control scheme further comprises: detecting a spillover condition at a road See rejection of clam 6.

Consider claim 15, the traffic control method of claim 14, further comprising: identifying traffic lights at intersections adjacent to the road section; determining a collection of sub-schemes for the respective identified traffic lights; and providing, in real-time, the sub-schemes to traffic signal controllers of the respective identified traffic lights, See rejection of clam 7.

Consider claim 16, the traffic control method of claim 15, wherein determining the online traffic control scheme further comprises determining an offset between two of the identified traffic lights, See rejection of clam 8.

Consider claim 17, a traffic control system, comprising: 
a communication interface configured to receive trajectory data acquired by non-fixed sensors, (Raamot teaches, “traffic controller cabinet may include … a detector interface panel to connect to either in-ground detectors 160, 170 (FIG. 1B), trajectory sensors 120 (FIG. 1A), or both; detector and/or sensor amplifiers…” See ¶ 0055. Raamot teaches, “[t]he traffic controller 210 can receive vehicle trajectory data at regular intervals, such as every 100 msec, from the sensor(s) or other data sources (e.g., connected vehicle(s), user devices, etc.).” See ¶ 00230. Raamot teaches, “vehicles may have the ability to communicate the location to the intersection controller via the Basic Safety Message (BSM) as being defined in the SAE J2735 standard. The 
and at least one processor configured to: 
identify two traffic lights at intersections adjacent to a road section, “Signals can be optimized to either run coordinated to adjacent signals using an offset reference” See ¶ 0206;
determine a traffic control scheme based on the trajectory data by adjusting green splits of the respective two traffic lights and an offset between the two traffic lights, Raamot teaches, “[t]he traffic controller 210 can determine the duration and proper termination point of green timing based upon the optimizations described in section 3.5.” See ¶ 0188. Raamot teaches, “[a] time reference relative to some master time reference (master clock--which may start at a reference time such as midnight) wherein a coordinated local intersection can achieve its offset reference point. This timed offset can be established between adjacent intersections so that overall progression through a network of traffic signals can be optimized.” See ¶ 0205; and 
provide the traffic control scheme to traffic signal controllers of the two traffic lights for generating traffic control signals, Raamot teaches, “the traffic controller 210 can automatically generate and update its base configuration through real-time 

Consider claim 18, the traffic control system of claim 17, wherein the trajectory data is real-time trajectory data, wherein at least one processor is further configured to: detect an abnormal condition at the road section based on the real-time trajectory data; and determine the traffic control scheme upon detection of the abnormal condition, See rejection of claim 5. 

Consider claim 19, the traffic control system of claim 17, wherein the trajectory data is historical trajectory data, wherein at least one processor is further configured to: determine the traffic control scheme by further adjusting controlling periods in a time-of-day schedule and cycle lengths within each controlling period for the respective two traffic lights based on the historical trajectory data, (Raamot teaches, “[t]he trajectory calculator 212 can compute vehicle trajectories or a trajectory framework (described 

Consider claim 20, the traffic control system of claim 17, wherein the offset is a time difference between phases of the traffic control signals generated for the two traffic lights, Raamot teaches, “traffic light stage may include all traffic lights operating at an intersection, and may consist of a series of non-conflicting phases that run together. A stage may begin with any phase, and may end when that phase begins again. This stage may be depicted by a stage diagram using arrows to depict the movements of vehicles through each traffic light phase of the stage.” See ¶ 0035.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/           Primary Examiner, Art Unit 2683